Appeal by the special guardian for infant -remaindermen from a decree of the Surrogate’s Court, Kings County, which inter alia, construed the testator’s will and adjudged (1) that taxes were properly paid out of and charged to the residuary estate, and (2) that the primary life beneficiary had power to invade the principal of a trust. Decree unanimously affirmed, with costs to all parties filing separate briefs, payable out of the estate. No opinion. Present—Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ. [3 Misc 2d 671.]